Citation Nr: 0932668	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable initial evaluation for the 
Veteran's service-connected hypertension.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2003 to May 2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  


FINDING OF FACT

Hypertension is manifested by diastolic pressure 
predominantly less than 100, systolic pressure predominantly 
less than 160, and does not require continuous medication for 
control. 


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.102, Diagnostic Code 7101 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current noncompensable rating 
evaluation assigned for his hypertensive vascular disease 
does not accurately reflect the severity of that condition.  
In September 2006 the RO issued a rating decision granting 
service connection for that condition and assigning a 
noncompensable rating.  The effective date was May 2, 2006, 
the day after the Veteran was released from active service.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  
	
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Hypertensive vascular disease is rated utilizing Diagnostic 
Code 7101.  Under Diagnostic Code 7101 hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, is rated 10 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, is rated 20 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  
Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
great with diastolic blood pressure of less than 90mm.  Note 
(2) provides that hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic Code 7101 provided that hypertension is to 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  38 C.F.R. § 4.104.

The Veteran's blood pressure has been measured several times, 
both in service and by the VA after service.  In July 2004, 
while in service, the Veteran was diagnosed with hypertension 
following a 5-day blood pressure check.  He was started on 
medication and has had good control of his blood pressure 
since.  

VA treatment records from August 2006 indicate that the 
Veteran had stopped taking his blood pressure medication 
three weeks prior.  The examiner found that the Veteran's 
systolic blood pressure was 172 and that his diastolic blood 
pressure was 91.  He confirmed the diagnosis of hypertension.  
Additional VA treatment records from March 2007 indicated 
that the Veteran's systolic blood pressure was 142 and that 
his diastolic blood pressure was 80.  The examiner noted that 
the Veteran had not been taking his blood pressure medication 
for two months.  VA treatment records from a few weeks later 
indicate that the Veteran's systolic blood pressure was 122 
and that his diastolic blood pressure was 76.  

After having carefully reviewed the evidence of record, the 
Board finds that the available medical evidence is consistent 
with a noncompensable evaluation.  The evidence does not 
demonstrate that the Veteran's systolic blood pressure was 
"predominantly" 160 or more at any point during the 
Veteran's claim.  Moreover, while he was prescribed 
medication for his blood pressure, the record indicates that 
he does not require continuous medication for control.  It 
was reported that he had not been taking the medication for 
several months when he was seen in 2007.  Therefore, there is 
not basis on which to award a compensable rating.

In addition, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged rating would be in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since the grant of service connection has the Veteran's 
symptomatology warranted a higher disability rating, and as 
such, staged ratings are not warranted.

Since there is a preponderance of evidence against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial compensable disability evaluation for 
hypertension must be denied. 


ORDER

Entitlement to a compensable initial evaluation for the 
Veteran's service-connected hypertension is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


